Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed July 21, 2022, has been entered and carefully considered.  Claims 5-6 and 8-10 are amended. Claim 7 is canceled. Claims 5-6 and 8-10 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 09, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan Jay Kumar et al. (US 2021/0083735 A1, hereinafter referred as Kumar) in view of Seo (US 2021/0144713 A1).
Regarding claim 5, Kumar discloses a terminal comprising: a receiver (Fig. 14, transceiver 1410, receiving entity) that receives a downlink shared channel  (Fig. 4 discloses one or more REs 406 (e.g., within the data region 414) may be allocated for user data or traffic data. Such traffic may be carried on one or more traffic channels, such as, for a DL transmission, a physical downlink shared channel (PDSCH); or for an UL transmission, a physical uplink shared channel (PUSCH). In some examples, one or more REs 406 within the data region 414 may be configured to carry system information blocks (SIBs), carrying information that may enable access to a given cell) that is precoded per precoding resource group (PRG), which is configured to include a resource block (Paragraphs 0031, 0088-0089 disclose the base station may signal the PRG bundling size to the UE using semi-static signaling such as RRC or system information block (SIB) messages. In some examples, the base station may signal the PRG bundling size to the UE using dynamic signaling such as a PDCCH of the UE or group-common PDCCH); and processor (Fig. 14, entity 1404) , that controls the receiving of the downlink shared channel in which the PRG is partitioned from a specific resource block included in the control resource set (Paragraphs 0088-0089 disclose the system communication bandwidth may be divided into fixed blocks of a suitable size (i.e., number of RB s) equal to a precoder resource group (PRG) bundling size. A PRG includes a set or bundle of RBs (e.g., RB 408 of FIG. 4), where the RBs in the bundle are contiguous in the frequency domain The PRG bundling size refers to the number of RBs included in one PRG. In the non-limiting example shown in FIG. 5, the system bandwidth may be divided into multiple blocks (e.g., six blocks 502, 504, 506, 508, 510, 512 shown in FIG. 5) each having a size equal to the PRG bundling size, which may be predetermined or configured by the scheduling entity)

wherein the downlink shared channel is scheduled by the downlink control channel (Paragraphs 0079-0081 disclose the slot 410 including a control region 412 and a data region 414. In general, the control region 412 may carry control channels (e.g., PDCCH), and the data region 414 may carry data channels (e.g., PDSCH or PUSCH). of course, a slot may contain all DL, all UL, or at least one DL portion and at least one UL portion).
Kumar does not disclose the mechanism of a processor that when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block, that controls the receiving of the downlink shared channel in which the PRG is partitioned from a specific resource block included in the control resource set
 and wherein the search space is a specific type of downlink control channel common search space.
In an analogous art, Seo discloses when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block (Paragraphs 0074-0076 discloses the CORESET may be a set of resources for control signal transmission, and the SS may be a set of candidate control channels which a UE performs blind detection for. A BS may transmit information on a CORESET to a UE. For example, the CORESET configuration of each CORESET and the time duration (e.g., 1, 2, or 3 symbols) thereof may be signaled. When interleaving is applied to a 1-symbol CORESET for CCE distribution, 2 or 6 REGs may be bundled. CORESETs may be defined for a common search space (CSS) and a UE-specific search space (USS), respectively. As another example, multiple SSs may be defined in one CORESET. For example, the CSS and USS may be configured in the same CORESET. In the following description, a CSS may mean a CORESET in which the CSS is configured, and a USS may mean a CORESET in which the USS is configured)
and wherein the search space is a specific type of downlink control channel common search space (Paragraphs 0075, 0099 and 0122 discloses the mechanism of search space is a common search space is type of coreset CSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kumar to provide a method of more efficiently and accurately transmitting and receiving a control channel carrying downlink control information (Abstract, Seo).

Regarding claim 8, claim is interpreted and rejected for the same reasons as set forth in claim 5. 

Regarding claim 9, Kumar discloses a base station comprising: a processor that controls (Fig. 12 discloses 1204 entity comprises processor, communication and precoding circuit) a transmission of a downlink shared channel (Fig. 4 discloses one or more REs 406 (e.g., within the data region 414) may be allocated for user data or traffic data. Such traffic may be carried on one or more traffic channels, such as, for a DL transmission, a physical downlink shared channel (PDSCH); or for an UL transmission, a physical uplink shared channel (PUSCH). In some examples, one or more REs 406 within the data region 414 may be configured to carry system information blocks (SIBs), carrying information that may enable access to a given cell) that is precoded per precoding resource group (PRG), which is configured to include a resource block (Paragraphs 0031, 0088-0089 disclose the base station may signal the PRG bundling size to the UE using semi-static signaling such as RRC or system information block (SIB) messages. In some examples, the base station may signal the PRG bundling size to the UE using dynamic signaling such as a PDCCH of the UE or group-common PDCCH), wherein the downlink shared channel is scheduled by a downlink control channel (Paragraphs 0031, 0088-0089), and a transmitter that transmits the downlink shared channel, wherein the PRG is partitioned in the downlink shared channel from a specific resource block included in a control resource set (Paragraphs 0088-0089 disclose the system communication bandwidth may be divided into fixed blocks of a suitable size (i.e., number of RB s) equal to a precoder resource group (PRG) bundling size. A PRG includes a set or bundle of RBs (e.g., RB 408 of FIG. 4), where the RBs in the bundle are contiguous in the frequency domain The PRG bundling size refers to the number of RBs included in one PRG. In the non-limiting example shown in FIG. 5, the system bandwidth may be divided into multiple blocks (e.g., six blocks 502, 504, 506, 508, 510, 512 shown in FIG. 5) each having a size equal to the PRG bundling size, which may be predetermined or configured by the scheduling entity).

Kumar does not disclose the mechanism of a processor that when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block, that controls the receiving of the downlink shared channel in which the PRG is partitioned from a specific resource block included in the control resource set
 and wherein the search space is a specific type of downlink control channel common search space.
In an analogous art, Seo discloses when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block (Paragraphs 0074-0076 discloses the CORESET may be a set of resources for control signal transmission, and the SS may be a set of candidate control channels which a UE performs blind detection for. A BS may transmit information on a CORESET to a UE. For example, the CORESET configuration of each CORESET and the time duration (e.g., 1, 2, or 3 symbols) thereof may be signaled. When interleaving is applied to a 1-symbol CORESET for CCE distribution, 2 or 6 REGs may be bundled. CORESETs may be defined for a common search space (CSS) and a UE-specific search space (USS), respectively. As another example, multiple SSs may be defined in one CORESET. For example, the CSS and USS may be configured in the same CORESET. In the following description, a CSS may mean a CORESET in which the CSS is configured, and a USS may mean a CORESET in which the USS is configured)
and wherein the search space is a specific type of downlink control channel common search space (Paragraphs 0075, 0099 and 0122 discloses the mechanism of search space is a common search space is type of coreset CSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kumar to provide a method of more efficiently and accurately transmitting and receiving a control channel carrying downlink control information (Abstract, Seo).

Regarding claim 10, Kumar discloses a system comprising a base station and a terminal (Fig. 12 and 14 discloses the structure of base station and a UE), wherein: the base station comprises: a transmitter that transmission of a downlink shared channel (Fig. 4 discloses one or more REs 406 (e.g., within the data region 414) may be allocated for user data or traffic data. Such traffic may be carried on one or more traffic channels, such as, for a DL transmission, a physical downlink shared channel (PDSCH); or for an UL transmission, a physical uplink shared channel (PUSCH). In some examples, one or more REs 406 within the data region 414 may be configured to carry system information blocks (SIBs), carrying information that may enable access to a given cell) that is precoded per precoding resource group (PRG), which is configured to include a resource block (Paragraphs 0031, 0088-0089 disclose the base station may signal the PRG bundling size to the UE using semi-static signaling such as RRC or system information block (SIB) messages. In some examples, the base station may signal the PRG bundling size to the UE using dynamic signaling such as a PDCCH of the UE or group-common PDCCH),
a terminal comprising: a receiver (Fig. 14, transceiver 1410, receiving entity) that receives a downlink shared channel  (Fig. 4 discloses one or more REs 406 (e.g., within the data region 414) may be allocated for user data or traffic data. Such traffic may be carried on one or more traffic channels, such as, for a DL transmission, a physical downlink shared channel (PDSCH); or for an UL transmission, a physical uplink shared channel (PUSCH). In some examples, one or more REs 406 within the data region 414 may be configured to carry system information blocks (SIBs), carrying information that may enable access to a given cell) that is precoded per precoding resource group (PRG), which is configured to include a resource block (Paragraphs 0031, 0088-0089 disclose the base station may signal the PRG bundling size to the UE using semi-static signaling such as RRC or system information block (SIB) messages. In some examples, the base station may signal the PRG bundling size to the UE using dynamic signaling such as a PDCCH of the UE or group-common PDCCH); and a control section (Fig. 14, entity 1404)  that controls the receiving of the downlink shared channel in which the PRG is partitioned from a specific resource block included in a control resource set (Paragraphs 0088-0089 disclose the system communication bandwidth may be divided into fixed blocks of a suitable size (i.e., number of RB s) equal to a precoder resource group (PRG) bundling size. A PRG includes a set or bundle of RBs (e.g., RB 408 of FIG. 4), where the RBs in the bundle are contiguous in the frequency domain The PRG bundling size refers to the number of RBs included in one PRG. In the non-limiting example shown in FIG. 5, the system bandwidth may be divided into multiple blocks (e.g., six blocks 502, 504, 506, 508, 510, 512 shown in FIG. 5) each having a size equal to the PRG bundling size, which may be predetermined or configured by the scheduling entity), wherein the downlink shared channel is scheduled by a downlink control channel (Paragraphs 0079-0081 disclose the slot 410 including a control region 412 and a data region 414. In general, the control region 412 may carry control channels (e.g., PDCCH), and the data region 414 may carry data channels (e.g., PDSCH or PUSCH). Of course, a slot may contain all DL, all UL, or at least one DL portion and at least one UL portion).

Kumar does not disclose the mechanism of a processor that when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block, that controls the receiving of the downlink shared channel in which the PRG is partitioned from a specific resource block included in the control resource set
 and wherein the search space is a specific type of downlink control channel common search space.
In an analogous art, Seo discloses when a control resource set configured by common information of a downlink control channel configuration is associated with a search space for a system information block (Paragraphs 0074-0076 discloses the CORESET may be a set of resources for control signal transmission, and the SS may be a set of candidate control channels which a UE performs blind detection for. A BS may transmit information on a CORESET to a UE. For example, the CORESET configuration of each CORESET and the time duration (e.g., 1, 2, or 3 symbols) thereof may be signaled. When interleaving is applied to a 1-symbol CORESET for CCE distribution, 2 or 6 REGs may be bundled. CORESETs may be defined for a common search space (CSS) and a UE-specific search space (USS), respectively. As another example, multiple SSs may be defined in one CORESET. For example, the CSS and USS may be configured in the same CORESET. In the following description, a CSS may mean a CORESET in which the CSS is configured, and a USS may mean a CORESET in which the USS is configured)
and wherein the search space is a specific type of downlink control channel common search space (Paragraphs 0075, 0099 and 0122 discloses the mechanism of search space is a common search space is type of coreset CSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kumar to provide a method of more efficiently and accurately transmitting and receiving a control channel carrying downlink control information (Abstract, Seo).


Regarding claim 6, Kumar discloses wherein the receiver receives a first system information block that is transmitted in the downlink shared channel (Paragraphs 0031, 0088-0089 disclose the base station may signal the PRG bundling size to the UE using semi-static signaling such as RRC or system information block (SIB) messages. In some examples, the base station may signal the PRG bundling size to the UE using dynamic signaling such as a PDCCH of the UE or group-common PDCCH).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6 and 8-10  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
3GPP TSG RAN WG1 Meeting # 94, R1-1808799, Gothenburg, Sweden, Spreadtrum Communications, "Remaining issues on PRB bundling for DL", document provided and listed in IDS filed 05/09/2022 discloses on page 1 that Physical resource block (PRB) bundling For PDSCH carrying SIB1 scheduled by PDCCH with CRC scrambled by SI-RNTI in the CORESET signalled in PBCH, PRG is partitioned from the lowest numbered resource block of the CORESET signalled in PBCH. For PDSCH carrying SIB1 scheduled by PDCCH with CRC scrambled by SI-RNTI in the CORESET. Control Resource Set Zero configured by dedicated RRC signalling PDCCH-Config Common, PRG is partitioned from the lowest numbered resource block in the CORESET control Resource Set Zero configured by PDCCH-Config Common. Otherwise, PRG is partitioned from common resource.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413